Citation Nr: 1760271	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a left knee disability. 

2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the United States Army from August 1977 to October 1977.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2017. A transcript is of record. 

The Board notes that the Veteran's active service was comprised solely of a period of ACDUTRA.  However, once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA. Hill v. McDonald, 28 Vet. App. 243, 251-52 (2016). In this case, the Veteran has already been granted service connection for tinnitus and as such, has achieved Veteran status.


FINDINGS OF FACT

1. In an April 1991 decision, the Board denied the claim for service connection for left knee disability; reconsideration was not ordered, and the decision was final when issued. 

2. Additional evidence received since the April 1991 Board decision is new and related to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability.

3. The competent and probative evidence is at least in relative equipoise as to whether the Veteran's current knee disability resulted from active duty for training.


CONCLUSIONS OF LAW

1. The April 1991 decision that denied service connection for left knee disability is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).

2. The evidence received since the April 1991 decision is new and material evidence and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The criteria for service connection for left knee disability have been met. 38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left knee disability. 

As the issue decided herein is granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed further. 

New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also, Wakeford v. Brown, 8 Vet. App. 239, 239-40 (1995). New evidence is that which was not previously submitted to agency decision makers. Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending. 38 C.F.R. § 3.156(b). 

For the purpose of reopening, evidence received is generally presumed credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

The Board denied service connection for a left knee disability in an April 1991 rating decision. The Board found that there was no evidence that there was a chronic knee disability shown in service, i.e., the injury to the left in August 1977 resolved without chronic residuals.  The Board found that the left knee disorder did not have its onset in service.  

Unless reconsideration is ordered, Board decisions are final when issued. 38 C.F.R. § 20.1100(a). The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims, which had recently begun operations. 

The evidence at the time of the 1991 Board denial included service medical records from the Veteran's June 16, 1977, induction examination through the last clinical note dated October 19, 1977. Since that time, the Veteran testified at a Board hearing where he explained that he has had left knee problems since leaving service. He later submitted evidence from his VA physician, which addressed the nexus between the Veteran's disability and his in-service injury. This evidence was not previously considered by the Board and directly addresses facts necessary to substantiate the claim: nexus to service and chronic residuals. As such, the Board now finds that new and material evidence has been received and the claim for service connection for a left knee disability is reopened. 38 C.F.R. § 3.156(a). 

Service Connection

The Veteran asserts that his current left knee disability resulted from service.  The stated that his left knee was injury when he fell on it in service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

The Board has reviewed the evidence and finds that the criteria for service connection have been met. See 38 C.F.R. § 3.303. 

The competent evidence shows, and the Board finds, that the Veteran has a current left knee disability. See 11/8/2012, VA Examination, at p. 1, 2. The VA examination documented a left knee disability of chondromalacia with synovitis. Id. 

The Board also finds that the evidence establishes that the Veteran had an in-service injury. The Veteran's service treatment records indicate that he was treated for a left knee injury. See 5/26/2015, Service Treatment Records, at p. 12, 21.  In September 1977, the Veteran was treated for a left knee abrasion and infection. Id. at 21.  Next, the Board will turn to the third element of service connection - a nexus.

The Board will note that the VA examiner in a November 2012 VA examination stated that it was less likely than not that the Veteran's left knee disability was related to his in-service injury. See 11/8/2012, VA Examination, at p. 17. The examiner noted that he was treatment for bursitis of the left knee in 1990 at VA and stated that his history of being unable to kneel on the left knee is consistent with prepatellar bursitis and the a recent operation revealed chronic chondromalacia and synovitis with arthritis. The examiner opined that the Veteran's left knee symptoms were "likely related to his work history and injuries after service." Id. The Board finds the opinion to be competent and credible. 

During the August 2017 Board hearing, the Veteran testified regarding his knee problems since exiting service. He noted that he saw a private doctor soon after service to have his knee drained.  He also acknowledged that he would submit additional evidence from his VA physician that would provide a nexus between his in-service knee injury and his current disability. See 8/1/2017, Hearing Transcript at p. 3. Additionally, the Veteran testified that he had stopped seeing his physician for a period, as he was unable to pay for the appointments and treatment. Id. at 4. 

After the hearing, the Veteran submitted a letter from his VA physician which  stated that the Veteran's knee injury was more likely than not related to the injury he had in service as he has had issues with the left knee ever since the injury.  See 8/9/2017, Hearing Related at p. 2; 9/5/2017, Medical Treatment Record - Government Facility at p. 1. As the treating VA physician's opinion is consistent with the Veteran's lay testimony regarding his consistent knee pain following service, the Board finds this opinion to be competent and credible, and places much weight on it. 

In weighing the November 2012 VA examination and opinion in concert with the other relevant competent evidence of record, the Board finds the evidence addressing the etiology of the Veteran's knee disability to be at least in equipoise as to whether the disability was incurred or began during the Veteran's service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that all three service connection elements are met and service connection for a left knee disability is warranted.  Gilbert, 1 Vet. App. at 53-54.


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for left knee disability is granted. 

Service connection for left knee disability is granted. 




____________________________________________
Paul Sorisio 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


